Citation Nr: 1757538	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-28 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include secondary to ischemic heart disease and Agent Orange exposure. 

2. Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease.

3. What initial rating is warranted for ischemic heart disease, with residual coronary artery bypass surgery scars? 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to November 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2012 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in October 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for hypertension, and to an effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an increased rating for ischemic heart disease, with residual coronary artery bypass surgery scars.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding a claim of entitlement to an increased rating for ischemic heart disease, with residual coronary artery bypass surgery scars by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in October 2016 the appellant stated that he was satisfied with the 60 percent rating assigned for ischemic heart disease, with residual coronary artery bypass surgery scars. Given that testimony, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The claim of entitlement to an increased rating for ischemic heart disease, with residual coronary artery bypass surgery scars is dismissed.


REMAND

Earlier effective date for ischemic heart disease

In October 2016 the Veteran submitted non-duplicative documents purporting to show that he prepared a claim for entitlement to service connection for a heart disorder in October 2007, prior to the assigned effective date of August 31, 2010.  

Generally, the Board may not consider additional evidence submitted by the Veteran not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c) (2017). While 38 U.S.C. § 7105 (e) (2012) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal, an exception to that provision exists where the Veteran requests review of such additional evidence in writing accompanying the newly submitted evidence.

Here, the Veteran explicitly requested in writing accompanying the submitted documents that the AOJ initially review the new evidence. As such, the case must be remanded for AOJ review and the issuance of a supplemental statement of the case. 38 C.F.R. § 19.31 (2017).

Hypertension

Remand is warranted to obtain a new VA medical opinion. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In June 2015 a VA examiner addressed the etiology of the Veteran's hypertension. The examiner opined that hypertension was less likely than not caused or aggravated by the Veteran's service-connected ischemic heart disease. However, the examiner did not consider whether hypertension was related to the Veteran's in-service Agent Orange exposure. In light of the findings by the National Academy of Sciences that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, a new medical opinion should be obtained which directly addresses this theory. 

Additionally, at the October 2016 Board hearing, the Veteran indicated that he wished to defer providing testimony on the issue of entitlement to service connection for hypertension. The Board notes that, following readjudication of the issues herein, the Veteran should be afforded the opportunity to provide testimony regarding the issue of entitlement to service connection for hypertension. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's entire VBMS and Virtual VA electronic claims files should be furnished to a cardiologist. The cardiologist must review the Veteran's entire VBMS and Virtual VA electronic claims file. A notation to the effect that this record review took place must be included in the cardiologist's report.

Following the review of the Veteran's entire VBMS and Virtual VA electronic claims files, the cardiologist must address the following questions:

a) Is it at least as likely as not (50 percent probability or more) that hypertension is related to the appellant's military service, to include his presumed inservice exposure to Agent Orange or other herbicides?

b) Is it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by the appellant's service-connected ischemic heart disease?

The cardiologist must explicitly comment on the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. See National Academy of Sciences Institute of Medicine, Veterans & Agent Orange: Update 2010 (2012). https://www.nap.edu/read/13166/chapter/12 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the cardiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

4. Following readjudication of the issues in directive three above the Veteran must be contacted and asked whether he still wishes to testify before the Board on his claims. If he requests a new hearing, schedule the appellant for a hearing before a Veterans Law Judge. He should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


